Perkins, J.
The Benton Circuit Court made an order for the removal of the court-house of Benton county, and also an order allowing the sheriff, Thompson, 100 dollars for making the removal.
The board of commissioners excepted to those orders, and appealed from them to this Court. The location and erection of the county buildings are intrusted by law to the county commissioners, not to the Court. The Court has power to incur certain expenses about the court-house, in order to render it comfortable for those engaged in business in it; but we have been able to discover no power in it to change the location of the court-house.
i?. A. Chandler, for the appellant.
H. W. Chase and J. A. Wilstach, for the appellee.
Suppose the Common Pleas should prefer the former location, and allow another 100 dollars for moving the court-house back.
The question of its location should belong to a single tribunal, and that should, it would seem, as is the fact, be the county board.
Per Curiam.
The orders of the Circuit Court are reversed, with costs. Cause remanded, &c.